DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/25/2020. As directed by the amendment: Claims 1, 10, 14, and 19 have been amended, claim 3 has been cancelled, and claim 21 has been added. Thus, claims 1-2 and 4-21 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claims 1, 10, and 19 have been fully considered. Applicant amended “display indicator coupled directly to the elongate tube, opposite the flange, the display indicator operatively coupled to the force sensor”, examiner interprets “coupled directly” to mean “directly connected”.  Rowbottom discloses a display unit that is directly connected to the pressure sensor on a lumen (elongate tube) via a wire (discussed more below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "display indicator and the voltage-activated display indicator, claim 19" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 discloses two display indicators (a display indicator and a voltage activated display indicator) which are not taught in the specification or the drawings. Examiner used the indicator lights in Rowbottom to teach the voltage-activated display indicator and the display unit to teach the display indicator for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885).
a percutaneous endoscopic gastronomy tube device (Fig.1) comprising: an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange. Also, Klein does not disclose a display indicator coupled to the elongate tube, opposite the flange, the display indicator operatively coupled to the force sensor.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a display and a force sensor that generates a signal indicating a force applied 
Regarding Claim 2, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose that the force sensor comprises one of a force sensing resistor or a pressure sensitive transducer.
Rowbotom teaches it was known in the art to have a pressure sensor be a force sensing resistor (The pressure sensor may be a force sensing resistor; parag. [0007], line 6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensing resistor in order to indicate that a pressure is being applied during use of the device.
Regarding Claim 4, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a power source incorporated into the flange and electrically coupled to the force sensor.
Rowbottom teaches it was known in the art to have batteries to power display unit (56; Fig.7) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a force sensor in order for the force sensor to continuously detect the pressure during use of the device.

Klein does not appear to disclose a wireless transmitter incorporated into the force sensor.
Rowbottom teaches it was known in the art to have a wireless transmitter connected to pressure sensor (28) (parag. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wireless transmitter coupled to a force sensor in order to send the signal being detected by the force sensor during use of the device.
Regarding Claim 6, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the flange (2) comprises a substantially hemispherical, hollow structure or a balloon capable of being inflated when the percutaneous endoscopic gastronomy tube device is in use (the retention member is inflatable such as the inflation portion 2 (balloon anchor) shown in FIG. 1; parag. [24], lines 2-3).
Regarding Claim 7, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the first end of the elongate tube is configured to be coupled to a feeding port (the tube (1) has a tubular shape that is fully capable of being connected to a feeding port that accepts the tubular tube (1)). 
Regarding Claim 8, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose one or more wires having a first end electrically attached to the force sensor and a second end connect to an external device.
Rowbottom teaches it was known in the art to have JST connector (58) on electrically connected to pressure sensor (28) and with display unit (56) (The display unit 56 may also be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wire connecting the force sensor and an external device in order for the external device to be connected to the sensor.
Regarding Claim 10, Klein discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including:  an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange, and a processing device coupled to a force sensor and capable of receiving signal from the force sensor, analyzing the signal and generating an output signal on the analysis of the signal. Also, Klein does not disclose a display indicator coupled to the elongate tube, opposite the flange, the display indicator operatively coupled to the force sensor and the processing device.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensor that generates a signal indicating a force applied on the flange and embedded in the flange and a processing device that receives signal that is analyzed and an output signal is generated based on the signal and a display in order to continuously monitor and indicate the pressure on the flange.
Regarding Claim 11, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose an output signal indicating a force sensed by a force sensor.
Rowbottom teaches it was known in the art to an output signal from the monitor that indicate the pressure sensed by the pressure sensor (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a signal from the force sensor to indicate a force in order to indicate pressure while using the device.
Regarding Claim 12, Klein as modified discloses all of the limitations claim 10 above.

Rowbottom teaches it was known in the art to have a pressure sensor that sends the signal to the monitor that analyzes the signal via microcontrollers when detecting pressure change (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to analyze the received signals from the force sensor in order to determine any unwanted pressure in the patient.
Regarding Claim 13, Klein as modified discloses all of the limitations claim 12 above.
Klein does not appear to disclose a memory coupled to the processing device wherein the memory stores one criterion indicative of the adverse event that occurred when the analyzing the received signal indicated that the least one criterion has met.
Rowbottom teaches it was known in the art to have data storage display that stores data from the pressure sensor (The display unit 56 may be part of a larger operating suit or electronic interface and may have electronic data storage capabilities; parag. [0047], lines 7-8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a memory coupled to the processing device in order store and control signals indicated by the force sensor during use of the device.
Regarding Claim 14, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose the generated output signal provides a first display on the display indicator when the received signal equals or exceeds a predetermined force threshold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have an output signal that indicate when the signal exceeds a predetermined force threshold in order to alert the clinician to dangerous movement or misplacement (parag. [0051], last sentence).
Regarding Claim 15, Klein as modified discloses all of the limitations claim 14 above.
Klein does not appear to disclose a power source coupled to a force sensor.
Rowbottom teaches it was known in the art to have batteries that power display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a processing device in order to continuously detect the pressure during use of the device.
Regarding Claim 19, Klein as modified discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including: an elongate tube (1) extending between a first end (16) and a second end (17); a flange (2) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).

Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20). Indicator lights (54) located on the display unit (56) to indicate pressure exerted on the pressure sensor (28) or when cuff (20) is fully inflated (parag.[0044]), and the display unit has batteries  (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11) to display the data received from the pressure sensor (28) regarding the pressure on cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The batteries power the display unit (56) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (parag. [0047]). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence).

Regarding Claim 21, Klein as modified discloses the percutaneous endoscopic gastronomy tube device of claim 1, and further discloses comprising: a connector (non-inflatable retention member flange (2’); Fig.1) directly coupled to the first end (16) of the elongate tube (1), opposite the flange (the non-inflatable retention member (2’) is connected to the proximal end portion (16) of the tube (1) as seen in Fig.1).
Klein does not appear to disclose the connector is positioned between the display indicator and the elongate tube.
Rowbottom teaches it was known in the art to have display unit (56) that is fully capable of being located between the elongate tube and the connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a display indicator connected to the elongate tube in order to continously monitor the force on the flange.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Wondka (US 2009/0151719).
Regarding Claim 9, Klein as modified discloses all of the limitations claim 8 above.

Wondka teaches it was known in the art to have one or more wires (82) incorporated into sensor wire lumen (84) of the transtracheal catheter (10) that is insulated from the gas delivery channel (123) (The intra tracheal airflow sensor 80 communicates with the ventilator (V) via one or more sensor wires 82 placed in a sensor wire lumen 84 in the transtracheal catheter; parag. [0179], lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Wondka to have an insulated wire in order for the force sensor to detect signals during use of the device.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Swisher (US 9198835).
Regarding Claim 16, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 15 and further discloses comprising a feeding port coupled to the first end of the elongate tube (the tube (1) has a tubular shape that is fully capable of being connected to a feeding port that accepts the tubular tube (1)).
Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.
Regarding Claim 20, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 19 and further discloses comprising a feeding port configured to be coupled to the first end of the elongate tube (the tube (1) has a tubular shape that is fully capable of being connected to a feeding port that accepts the tubular tube (1) at the proximal end (16)).
Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Nath (US 8057429).
Regarding Claim 17, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 15 and further discloses comprising a retention ring (second retention ring (33); Fig.1) slidably attached to the elongate tube (A physician or the patient can slide the second retention member 33 down towards the abdominal surface and the excess amount of the tube 1 can be cut off; parag. [53], lines 14-15).
Klein does not appear to disclose that the retention ring is secured in place along the elongate tube to prevent retention ring from sliding along the elongate 
Nath teaches it was known in the art to have a disk (48; Fig.7A) that slid through guide wire (32) and that the disk (48) has hooks that lock the disk (48) to wires (32) (the disk 48 is slid through a central hole for guide wire 32 passage. In an additional example, the disk 48 may have additional hooks or may use other devices to lock the disk 48 to the wire 32; parag. [32], lines 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Nath to have a retention ring that secure in place along the elongated tube in order to secure the device.

Klein does not appear to disclose the processing device is incorporated into the retention ring.
Nath teaches it was known in the art to have a disk (48) (it is known to a person of ordinary skill in the art to have a processing device connected to a retention ring, since the retention ring is positioned above the patients skin (above the flange)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Nath to have a retention ring connected to a processing device in order to detect the signals while the device is secured during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783